Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites the limitation "both end effector elements" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishizawa et al. (US 2007/0208375).
Regarding claim 1, a robotic surgical instrument (Figures 1 and 5; capable of having at least some portions thereof under some form of robotic control; no structure(s) allowing for remote operation of the instrument is/are claimed) comprising: a shaft (101; Figure 5) extending between an instrument interface (104) at one end and an articulation (100) at the other end; the articulation connecting an end effector element (1a or 1b; Figure 1) to the shaft (¶[0064]), the articulation comprising: a first joint (around shaft 8a) driveable by a first pair of driving elements (5a/5b; at least indirectly), the first joint permitting the end effector element to rotate about a first axis (axis of shaft 8a) transverse to a longitudinal axis of the shaft, and a second joint (joint of pulley 2a or 2b, around shaft 7) driveable by a second pair of driving elements (3a/b or 3c/d); and a pulley arrangement (6a-6f; Figure 9) around which the second pair of driving elements is constrained to move, the pulley arrangement comprising: a first set of pulleys (6a/6f or 6b/6e) rotatable about the first axis, and a second set of pulleys (6c/6h or 6d/6g), wherein each pulley of the second set of pulleys is rotatable about an offset axis offset from the first axis in a direction transverse to the longitudinal direction of the shaft (when in the position of Figure 3 - left side, for example; the direction of the offset is transverse to the longitudinal axis but the axis of the second set of pulleys is not offset from the longitudinal axis), and the second set of pulleys is located between the first set of pulleys and the instrument interface end of the shaft (evident from Figures 1, 3, 9 and elsewhere).
Regarding claim 3, the second joint permits the end effector element to rotate about a second axis transverse to the first axis (¶[0055] and evident from Figures 1, 9 and 15). 
Regarding claim 4, each pulley of the second set of pulleys is rotatable about an axis parallel to the first axis (evident from Figures 1 and 3). 
Regarding claim 6, a distal end of the shaft is connected to the articulation, and a proximal end of the shaft is connected to a drive mechanism (104) configured to drive the first and second pairs of 
Regarding claim 8, the articulation comprises the second set of pulleys (evident from Figure 1). 
Regarding claim 9, the first set of pulleys comprises a first pulley (6a or 6b) and a second pulley (6f or 6e) located on opposing sides of the first joint (Figure 1); and the second set of pulleys comprises a first pulley (6c or 6d) and a second pulley (6h or 6g) located on opposing sides of the first joint (Figure 1). 
Regarding claim 10, the second pair of driving elements is constrained to move around opposing sides of the first and second pulley of the first set of pulleys (evident from Figure 9). 
Regarding claim 11, the second pair of driving elements is constrained to move around opposing sides of the first and second pulleys of the second set of pulleys (evident from Figure 9). 
Regarding claim 12, the instrument further comprises a further end effector element (the other of 1a or 1b), wherein the articulation further comprises a third joint (the joint of pulley 2a or 2b not regarded as the second joint) driveable by a third pair of driving elements (the other of 3a/3b or 3c/3d not regarded as the second pair of driving elements), the third pair of driving elements constrained to move around the pulley arrangement (as with the second pair of driving elements as explained above), the second set of pulleys being located relative to the first set of pulleys such that at an extreme rotation angle the third pair of driving elements is retained in contact with both the first and second sets of pulleys (evident from Figure 3; the specific extreme angle is not claimed). 
Regarding claim 13, the third joint permits the further end effector element to rotate about a second axis (¶[0055]). 
Regarding claim 14, each pulley of the first and second sets of pulleys comprises a pair of pulley elements, the pair of pulley elements comprising an inside pulley element and an outside pulley element, the inside pulley element located between the outside pulley element and the first joint (directly between or indirectly between, if the first joint is considered the point about which the first 
Regarding claim 15, the second pair of driving elements is constrained to move about the inside pulley element of the first pulley of the second set of pulleys and the outside pulley element of the second pulley of the second set of pulleys; and the third pair of driving elements is constrained to move about the outside pulley element of the first pulley of the second set of pulleys and the inside pulley element of the second pulley of the second set of pulleys (the second and third driving elements each have a driving element on both an inside pulley and an outside pulley - Figure 1).
Regarding claim 16, the second pair of driving elements is constrained to move about the inside pulley element of the first pulley of the first set of pulleys and the outside pulley element of the second pulley of the first set of pulleys; and the third pair of driving elements is constrained to move about the outside pulley element of the first pulley of the first set of pulleys and the inside pulley element of the second pulley of the first set of pulleys (evident from Figures 1 and 9). 
Regarding claim 17, for each pulley, one pulley element of the pair of pulley elements abuts the other pulley element of the pair of pulley elements (evident from Figures 1 and 2). 
Regarding claim 18, the second pair of driving elements and the third pair of driving elements have the same length for all rotation angles of the end effector element relative to the longitudinal axis (evident from Figure 9). 
Regarding claim 19, both end effector elements are opposing first and second jaws of an end effector (evident from Figure 1). 

Allowable Subject Matter
Claims 2, 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.